DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 11/05/20.  Claim 1 is amended.  Claims 1-10 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
maximum similarity" in claim 1 is a relative term which renders the claim indefinite.  The term "maximum similarity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	The term “maximum similarity” further renders claim 1 indefinite because it is unclear whether this means, identical, which is the maximum something can be similar, or close, but not identical.  
Dependent claims 2-10 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a limb movement gesture judgment method. The limitation of a plurality of sensors worn on a moving limb output induction signals generated by the sensors, and then a data packet is formed and sent, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a plurality of sensors,” and “by the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2015/0019135 A1 to Kacyvenski et al. (hereinafter “Kacyvenski”).
Concerning claim 1, Kacyvenski discloses a limb movement gesture judgment method (Abstract), comprising the following steps: 
a plurality of sensors worn on a moving limb output induction signals generated by the sensors, and then a data packet is formed and sent (paragraphs [0081]-[0083] – sensors are worn on individual, and measurement data is determined and collected based on signals generated by the sensors); 
various received sensor data are matched, by a processor, with movement type templates which are pre-stored locally and represent various movement types, and a 
standard parameters of the induction signals about the movement type are obtained, by the processor, from movement parameter modules which are stored locally and correspond to the movement type, and are separately compared, by the processor, with multiple received induction signals, whether a movement gesture of a moving limb is within a set threshold value is judged, by a processor, according to a degree of deviation of one or more of the induction signals from corresponding standard parameters (paragraphs [0163]- [0170] – feedback may be provided to the user based on correctness of movement), and 
a corresponding prompt message is provided in a display, wherein the induction signals include a direction acceleration induction signal, a direction angle acceleration induction signal, and a pressure induction signal (paragraphs [0132], [0163]-[0170], [0186], [0230], [0253]- feedback may be provided to the user via prompts to correct their movements),
when the degree of deviation exceeds the set threshold value, a prompt is provided indicating that the movement gesture is regarded as abnormal, and animations or images for the standard motion are displayed, and the movement type of the current motion is a movement type represented by the movement type template with a maximum similarity with the current motion (paragraphs [0040], [0081]-[0083], [0163]-[0170], [0185], [0197] – data received regarding user’s motion is compared to template or idealized motion and feedback is provided to the user).  Examiner’s note- Applicant’s 

Concerning claim 2, Kacyvenski discloses wherein with a coordinate system of a corresponding sensor as a reference system, the induction signals include acceleration signals in an X-axis direction, a Y-axis direction and a Z-axis direction on three-dimensional rectangular coordinates, angular acceleration signals in the X-axis direction, the Y-axis direction and the Z-axis direction, magnetic field intensity signals in the X-axis direction, the Y-axis direction and the Z-axis direction, and the pressure induction signals output by pressure sensors worn on different positions of the moving limb the sensors include a three-axis accelerometer, a three-axis magnetometer, a three-axis gyroscope and/or the pressure sensors (paragraphs [0095], [0096], [0225], [0260]-[0263] – sensors may input data including at least a three-axis accelerometer).  

Concerning claim 3, Kacyvenski discloses wherein a data packet is formed by the induction signals, and each induction signal has a fixed position in the data packet (paragraphs [0081]-[0083], [0185], [0197] – data received regarding user’s motion is compared to template or idealized motion). 
 
Concerning claim 4, Kacyvenski discloses wherein when the movement type is determined, the similarities between different dimensional data readings of each of the 

Concerning claim 5, Kacyvenski discloses wherein when whether the movement gesture of the limb is within the set threshold value is judged, the induction signals obtained by the sensors set for a selected movement type are compared with corresponding standard parameter values of the induction signals in the movement parameter template corresponding to the movement type one by one, and whether the induction signals deviate from the standard parameters or not is judged; if the degree of deviation exceeds the set threshold value, a prompt is provided, and animations or images for the standard motion are displayed (paragraphs [0040], [0081]-[0083], [0163]-[0170], [0185], [0197] – data received regarding user’s motion is compared to template or idealized motion and feedback is provided to the user).  Usage of the term “if” is deemed to be optional language, as there remains the possibility that the claim limitations based upon the “if” condition are not exercised or triggered.  Therefore, the claim limitations based upon the “if” condition are optional claim limitations.  As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted.  Accordingly, conditional limitations that are not 

Concerning claim 6, Kacyvenski discloses wherein each of the movement type templates is the set of dimensional data of various sensors obtained when the limb makes the standard motion of a certain movement type, and each movement parameter template includes the standard values of dimensional data output by sensors set when the limb makes the standard motion of a certain movement type (paragraphs [0040], 

Concerning claim 7, Kacyvenski discloses further comprising the following steps: when the limb makes motions of the certain movement type within the set threshold value, the number of the motions is recorded and displayed, by the processor; a number of motions of a certain movement type completed in a set time is set, by the processor, and after a set number of motions of the movement type are completed, the set movement type is marked, by the processor (paragraphs [0040], [0081]-[0083], [0163]-[0170], [0185], [0197] – data received regarding user’s motion is compared to template or idealized motion and feedback is provided to the user).    

Concerning claim 8, Kacyvenski discloses a device for realizing the limb movement gesture judgment method of claim 1, wherein the processor is configured to: 
make the plurality of sensors worn on the moving limb output induction signals generated by the sensors, and then the data packet is formed and sent (paragraphs [0081]-[0083] – sensors are worn on individual, and measurement data is determined and collected based on signals generated by the sensors); 
match the various received sensor data with the movement type templates which are pre-stored locally and represent various movement types and judge the movement type of the current motion according to the degree of similarity (paragraphs [0081]-[0083], [0185], [0197] – data received regarding user’s motion is compared to template or idealized motion); 


Concerning claim 9, Kacyvenski discloses wherein with the coordinate system of the corresponding sensor as the reference system, the induction signals include acceleration signals in the X-axis direction, the Y-axis direction and the Z-axis direction on the three-dimensional rectangular coordinates, angular acceleration signals in the X-axis direction, the Y-axis direction and the Z-axis direction, magnetic field intensity signals in the X-axis direction, the Y-axis direction and the Z-axis direction, and the pressure signals output by pressure sensors worn on different positions of the moving limb; the sensors include the three-axis accelerometer, the three-axis magnetometer, the three-axis gyroscope and/or the pressure sensors (paragraphs [0095], [0096], [0225], [0260]-[0263] – sensors may input data including at least a three-axis accelerometer).   

Concerning claim 10, Kacyvenski discloses the processor is being further configured to: record and display number of motions completed when the limb makes the motions of the certain movement type within the set threshold value; and set the number of motions of the certain movement type completed in a set time and mark the set movement type after the set number of motions of the movement type are completed (paragraphs [0040], [0081]-[0083], [0163]-[0170], [0185], [0197] – data received regarding user’s motion is compared to template or idealized motion and feedback is provided to the user).    

Response to Arguments
Applicant's arguments filed 11/05/20 have been fully considered but they are not persuasive. 
With respect to the 35 USC 101 rejections, Applicant argues that the claims are patent eligible and do not fall under the 101 rejections.  However, the Examiner respectfully disagrees.  Claim 1 recites a limb movement gesture judgment method. Other than reciting “a plurality of sensors,” and “by the processor” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The plurality of sensors and the processor is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the 
With respect to the 35 USC 102 rejections, Applicant argues that Kacyvenski lacks specifically disclosing “when the degree of deviation exceeds the set threshold value, a prompt is provided indicating that the movement gesture is regarded as abnormal, and animations or images for the standard motion are displayed, and the movement type of the current motion is a movement type represented by the movement type template with a maximum similarity with the current motion.”  However, Examiner respectfully disagrees.  Applicant’s specification refers to Fig. 1, step 12 to describe “maximum similarity” which is interpreted as comparing the motion to a template, and when the motion is within a threshold, representing the motion as a certain movement.  It is not clear whether this is similar to the template, or identical to the template.  In at least paragraphs [0040], [0081]-[0083], [0163]-[0170], [0185], [0197], Kacyvenski discloses that data received regarding user’s motion is compared to template or idealized motion and feedback is provided to the user.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715